DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: 
The claimed language is worded in a confusing manner.  It is suggested to the Applicant to re-word some of the features of the claims in order to provide reference points for the recited features. 
For example, claim 1, recites in part “…. the device on a free end of a cylinder tubular prosthesis inserted into an aorta, the other end of the prosthesis being connected to an aortic wall…”, 
Applicant can rephrase the claim language (in line with the specification) to establish that there are a first and second end, ‘wherein a first end of a cylinder tubular prosthesis is inserted into an aorta, and a second end of the prosthesis is connected to an aortic wall’.
Appropriate correction is required. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 recites “the other end of the prosthesis being connected to an aortic wall in a region of the aortic valve”. The ‘aortic wall’ of the human organism is being positively recited. Applicant can amend the claim to recite “configured to” language to overcome this rejection.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites ‘wherein the housing is provided on an underside facing the free end’ in line 6. It is unclear what ‘an underside” means, and on the underside of ‘what’? For example, is it an underside of a luminal surface, and underside meaning outside, or underside meaning ‘inside’? 
Additionally, in lines 9-10 recites, “pressure measuring sensor and at least one optical sensor element are provided on the underside for recording video. 
It is unclear what ‘an underside” means, and on the underside of ‘what’? For example, is it an underside of a luminal surface, and underside meaning outside, or underside meaning ‘inside’?
For examination purposes, the limitation will be treated as if the underside is a bottom/lower region of the housing device. 
Appropriate clarification is required.
Claim 1 also recites the limitation "the other end" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-14 are rejected as being dependent on rejected claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sperling (US 2011/0071351) in view of Lofti (US 6491624) and further in view of Hunter (US 2015/0335290).

Referring to claim 1, Sperling discloses a device for checking the function of an aortic valve by mounting the device on a free end of a cylindrical tubular prosthesis inserted into an aorta, the other end of the prosthesis being connected to the an aortic wall in the a region of the aortic valve, the device consisting of a multipart housing(5) provided with at least one flow channel(7) for inspection fluid(flow channel is fully capable of allowing inspection fluid to pass through), wherein the housing(5) is provided on an underside(see 112 rejection, above; item 6 as understood by the examiner) facing the free end of the tubular prosthesis with a peripheral sealing device(4) adapted for mounting on an edge of the tubular prosthesis(Fig. 1).
Sperling lacks a detailed description of wherein at least one pressure measuring sensor and at least one optical sensor element are provided on the underside for recording video. 
Lofti teaches a device for exploration of the cardiovascular system (Fig. 1) in the same field of endeavor that teaches a means for measuring the pressure (15) and an optical sensor element (3) for the purpose of monitoring the effectiveness and sealing during surgical operations (col. 2, lines 58-col. 3 lines 17).
It would have been obvious to a person of ordinary skill in the art to modify the device of Sperling to include a means to measure pressure and an optical sensor element as taught in Lofti for the purpose of allowing the surgeon to effectively observe for any leaks during a surgical operation. 
Sperling in view of Lofti lacks a detailed description of the pressure sensors and optical sensors being located on the underside of the multipart housing (as understood by the Examiner, see 112 above).
Hunter teaches a stent graft (tubular member) that comprises various sensors located at various locations on the prosthesis (Fig. 4) for the purpose of monitoring a variety of medical conditions including endoleaks (paragraph 2). 
It would have been obvious to a person of ordinary skill in the art to modify the devices of modified Sperling to include the pressure and optical sensors on the housing portion of the device of Sperling as taught in Hunter in order to monitor medical conditions for leakages. 
The benefit is to have the sensors located internally in order to provide continuous monitoring of the device in situ. 
Allowable Subject Matter
Claims 2-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0225478—teaches a fatigue testing system for prosthetic devices; US 2007/0254273—heart valve root for testing and training; US 2017/0209099--- teaches a multisensor device for use in cardiology.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY P SHIPMON/Examiner, Art Unit 3774                

/THOMAS C BARRETT/MQAS, TC 3700